EXHIBIT 10.8 AREA REPRESENTATIVE AGREEMENT BETWEEN EVOS USA, INC. AND HEALTHY FAST FOOD, INC. DATED DECEMBER 1, 2006 AREA REPRESENTATIVE AGREEMENT BETWEEN EVOS USA, INC. AND HEALTHY FAST FOOD, INC. Effective Date:December 1st, 2006 Franchisor:Area Representative: EVOS USA, INC.HEALTHY FAST FOOD, INC. 609 South Howard Avenue1075 American Pacific, Suite C Tampa, Florida33606Henderson, Nevada 89074 Territory: The states of Nevada, Arizona, Colorado, Utah, New Mexico, Oregon, Ohio, Kansas, Oklahoma and Texas. TAMPDOCS\519491.9 11/21/06 TABLE OF CONTENTS SectionPage 1.DEFINITIONS2 (a)Competitive Business2 (b)Development Schedule2 (c)Development Year2 (d)Franchise Agreement2 (e)Territory2 2.MATERIALINDUCEMENTS 2 (a)Acknowledgments 2 (b)No Guarantees3 (c)Representations 3 3.ADVANCES 4 (a)Amounts 4 (b)Reimbursement Funds 4 (c)Credits4 4.TERM AND RENEWAL 4 (a)Term 4 (b)Renewal4 5.APPOINTMENT5 (a)Appointment5 (b)Reservation of Rights 5 (c)Alternative Channels of Distribution 6 (d)Referrals of Prospects 6 (e)Strict Performance6 (f)Franchise Agreements 6 6.YOUR TRAINING STORE 6 7.YOUR OFFICE 6 8.PERFORMANCE STANDARDS 7 (a)Development Schedule 7 (b)Best Efforts 7 (c)Effect of Failure 7 (d)Adjusted Territory7 (e)Expiration/Effect 7 9.DISCLOSURE AND REGISTRATION 8 (a)Franchise Documentation 8 (b)Registration 8 (c)Delays 8 (d)Information Requirements 8 (e)Broker Registration 8 (f)Disclosure Documents 9 (g)Franchise Disclosure 9 i TAMPDOCS\519491.911/21/06 (h)Franchise Agreements9 10.FRANCHISE SOLICITATION 10 (a)Recruiting and Screening 10 (b)Application Process 10 (c)Method of Approval10 11.COMPENSATION 10 (a)Initial Franchise Fees 10 (b)Royalties11 (c)Terms of Payment 11 (d)Setoffs11 12.ANCILLARY ACTIVITIES11 13.TRAINING 12 (a)Area Representative Training12 (b)Initial Franchise Owner Training 12 (c)Additional Training12 (d)Support Service Training 12 (e)Supplemental Training 12 (f)Costs and Expenses12 14.AR MANUAL12 15.SERVICE OBLIGATIONS13 16.COMPUTER SYSTEM 16 17.FRANCHISE OWNER INSPECTIONS16 18.MARKS 17 (a)Ownership and Goodwill 17 (b)Limitations on Use 17 (c)Infringements and Claims17 (d)Discontinuance of Use 17 19.CONFIDENTIAL INFORMATION17 (a)Nature of Information 17 (b)Nondisclosure 18 (c)Use of Ideas 18 (d)Exclusive Relationship18 20.IMAGE AND OPERATING STANDARDS 19 (a)Standards of Service 19 (b)Advertising19 (c)Promotional Materials 19 (d)Judicial Actions20 (e)Management of Business 20 (f)Minimum Staffing Levels 20 (g)Facilities and Equipment 20 21.INSURANCE 20 (a)Coverage Requirements20 ii TAMPDOCS\519491.911/21/06 (b)Verifications 20 22.TRANSFER 21 (a)By Us 21 (b)By You 21 (c)Conditions for Approval of Transfer21 (d)Transfer to a Controlled Entity 22 (e)Effect of Consent to Transfer23 (f)Compliance with Laws 23 (g)Right of First Refusal 23 (h)Transfer Upon Death or Disability 23 (i)Management Upon Death or Disability24 (j)Sale of Securities 24 23.TERMINATION BY US / WITH CAUSE 24 24. RIGHTS AND OBLIGATIONS ON TERMINATION OREXPIRATION 26 (a)Ours 26 (b)Disassociation 26 (c)Confidential Information 26 (d)Noncompetition27 25.RELATIONSHIP OF THE PARTIES 27 (a)Independent Contractors27 (b)Identification 27 (c)Liabilities 27 (d)Indemnification by You 27 (e)Indemnification by Us 28 (f)Contributions 28 26.BUSINESS ORGANIZATION 28 27.NOTICES 29 28.MISCELLANEOUS 29 (a)Severability; Substitution of Valid Provisions 29 (b)No Waiver 29 (c)Binding Nature, Assignments29 (d)Headings 29 (e)Construction 29 (f)Further Instruments and Actions 30 (g)Complete Agreement; Modification30 (h)Execution and Counterparts 30 (i)Understanding of Agreement 30 (j)Cumulative Remedies30 (k)Costs and Attorneys’ Fees 30 (l)Certain Definitions 30 (m)Continuing Obligations 30 (n)Governing Law 30 (o)Jurisdiction 31 (p)Arbitration Proceedings31 (q)Force Majeure 31 iii TAMPDOCS\519491.911/21/06 Exhibits Exhibit A- Development Schedule Exhibit B-Projected Corporate Staffing Requirements Exhibit C-Form of Securities Sale Addendum iv TAMPDOCS\519491.911/21/06 AREA REPRESENTATIVE AGREEMENT THIS AREA REPRESENTATIVE AGREEMENT (this “Agreement”) is effective on December 1st, 2006 (the (“Effective Date”) (regardless of the actual date of signature), by EVOS USA, INC., a Florida corporation (“we,” “us” or “our” or the “Franchisor”), and HEALTHY FAST FOOD, INC., a(n) Nevada corporation (collectively, “you,” “your” or the “Area Representative”) (you and we are sometimes collectively referred to as the “parties” and each are sometimes separately referred to as a “party”). BACKGROUND INFORMATION A.EVOS® System.We and our affiliates have expended considerable time, effort and expense in developing the EVOS® concept which specializes in serving healthier fast food in a fast-casual environment (each an “EVOS® Restaurant” or “Restaurant”).EVOS® Restaurants operate under the Marks and Copyrights and under distinctive business formats, employee selection and training programs, methods, procedures, designs, layouts, signs, equipment, menus, use of certain soy-based products, recipes, trade dress, standards and specifications, all of which we may improve, further develop, change or replace or otherwise modify from time to time (the “System”). We commission, use, promote and license in the operation of an EVOS® Restaurant certain trademarks, service marks and other commercial symbols, including the trade and service mark “EVOS®” and other associated logos, copyrighted works, designs, Art, trade dress, trademarks, service marks, commercial symbols, and e-names, which will gain or have gained and continue to gain public acceptance and goodwill, and may create, commission, use and license additional trademarks, service marks, e-names, copyrighted works, Art and commercial symbols in conjunction with the operation of EVOS® Restaurants (collectively, the “Marks”). We license them from an affiliate and sublicense them to you. We grant to persons who meet our qualifications and are willing to undertake the investment and effort, a Franchise to own and operate an EVOS® Restaurant offering the products and services we authorize and approve and utilizing the Marks and the System.You have applied for a Franchise to own and operate an EVOS® Restaurant and to act as our Area Representative in the Territory.Your rights to own and operate an EVOS® Restaurant will be governed by a separate Franchise Agreement. B.Area Representatives.We appoint certain persons who meet our standards and qualifications and who are willing to undertake special efforts (“Area Representatives”), the right to solicit and screen prospective franchise owners for the right to own and operate EVOS® Restaurant franchises (“Franchises”), to assist us in rendering certain services to them, within a defined geographic territory (the “Territory”) and to perform certain other business activities and responsibilities that we require from time to time.Individuals or entities granted Franchises are referred to as “Franchise Owner(s).”You want to serve as one of our Area Representatives.The business you conduct under this Agreement is referred to as the “Area Representative Business.” OPERATIVE TERMS ACCORDINGLY, the parties agree as follows: 1 1.DEFINITIONS The following terms have the following meanings in this Agreement: (a)COMPETITIVE BUSINESS.The term “Competitive Business” as used in this Agreement means any business or facility owning, operating, managing, granting, offering or soliciting franchises or licenses to others to do so, any quick service restaurant (other than an EVOS® Restaurant operated under a franchise agreement with us) that offers food products for dining on-site, catering, delivery service, kiosk-type or take-out of food products where 50% or more of the menu items consist of healthier fare, or organic or natural foods, soy-based or lower carb foods, or any type of deli or fast foods and beverageswhich are then the same or similar as those offered by EVOS® Restaurants.A Competitive Business does not include restaurants that offer primarily fine dining or where patrons order from wait staff from menus at their tables. (b)DEVELOPMENT SCHEDULE.The words “Development Schedule” mean the minimum number of franchised EVOS® Restaurants to be open and in operation on the last day of any Development Year in the Territory. (c)DEVELOPMENT YEAR.The first Development Year begins 6 months from the Effective Date (the “Development Commencement Date”) and ends on the first day of the month following 12 full calendar months following the Development Commencement Date.Then, each subsequent Development Year begins on each anniversary of the first day of Development Year 2 (i.e., if the Development Commencement Date is April 15, 2007, then Development Year 2 begins on May 1, 2008). (d)FRANCHISE AGREEMENT.The words “Franchise Agreement” mean the form of Franchise Agreement we use from time to time (including all related exhibits, riders, addenda, amendments and guarantees), in granting Franchises. (e)TERRITORY.The word “Territory” means the geographic area consisting of the states of Nevada, Arizona, Colorado, Utah, New Mexico, Oregon, Ohio, Kansas, Oklahoma and Texas. 2.MATERIAL INDUCEMENTS (a)ACKNOWLEDGMENTS.We are presenting this Agreement to you because you expressed the desire to own and operate an Area Representative Business.You understand that the terms of this Agreement are reasonably necessary to maintain our high standards of quality and service and the uniformity of those standards at each Franchise and to protect and preserve the goodwill of the Marks.In signing this Agreement, you acknowledge. (i)The importance of operating your Area Representative Business in strict conformity with our standards. (ii)That you have conducted an independent investigation of the Area Representative Business and recognize that, like any other business, its nature may evolve and change over time. (iii)That an investment in an Area Representative Business involves business risks, responsibilities and obligations. (iv)That the success of this business venture is primarily dependent on your business abilities and efforts. 2 (v)You will comply with and/or assist us to the fullest extent possible in our efforts to comply with Executive Order 13224 issued by the President of the United States, the USA PATRIOT Act, and all other present and future federal, state and local laws, ordinances, regulations, policies, lists and any other requirements of any governmental authority addressing or in any way relating to terrorist acts and acts of war (the “Anti-Terrorism Laws”). (vi)Neither you nor any of your owners, employees, or agents, property or interests is subject to being “blocked” under any of the Anti-Terrorism Laws and that neither you nor they are otherwise in violation of any of the Anti-Terrorism Laws. (b)NO GUARANTEES.We expressly disclaim the making of, and you acknowledge that you have not received or relied upon, any warranty or guarantee, express or implied, as to the revenues, sales, profits or success of the business venture contemplated by this Agreement or the extent to which we will continue to develop and expand the network of Area Representative Businesses.You acknowledge that: (i)Any statements regarding the potential or probable revenues, sales or profits of the business venture are made solely in the Franchise Offering Circular, if any, delivered to you prior to signing this Agreement. (ii)Any statements regarding the potential or probable revenues, sales or profits of the business venture or statistical information regarding any existing Area Representative Business or any Franchise that is not contained in our Franchise Offering Circular is unauthorized, unwarranted and unreliable, and should be reported to us immediately. (iii)Any information you obtained from other owners of Area Representative Businesses relating to revenues, sales, profits or otherwise does not constitute information obtained from us and we do not warrant or guarantee the accuracy of any such information. (iv)You have not received or relied on any representations about the Area Representative Business made by us, or our officers, directors, employees or agents, that are contrary to the statements made in our Franchise Offering Circular or to the terms of this Agreement. (c)REPRESENTATIONS.To induce us to enter into this Agreement with you, you represent and warrant that: (i)In all of your dealings with us, our officers, directors, employees and agents act only in a representative capacity and not in an individual capacity. (ii)This Agreement and all business dealings between you and such individuals as a result of this Agreement, are solely between you and us. (iii)You have made no misrepresentations in obtaining your rights under this Agreement including in the application that you provided to us. (iv)You have read this Agreement and our Franchise Offering Circular in their entirety. 3 3.ADVANCES (a)AMOUNTS.
